Case 3:21-cv-00806-FLW-LHG Document 16 Filed 02/24/21 Page 1 of 1 PageID: 400




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 NOVO NORDISK INC.; NOVO
 NORDISK PHARMA, INC.,                                    Civil Action No. 3:21-cv-00806-
                                                                     FLW-LHG
                Plaintiffs,

                v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,

                Defendants.




                   ORDER GRANTING ADMISSION PRO HAC VICE
                 OF GRACIELA M. RODRIGUEZ, ASHLEY C. PARRISH,
                             AND JOHN D. SHAKOW

       IT IS HEREBY ORDERED that Graciela M. Rodriguez, Ashley C. Parrish, and John D.

Shakow are admitted pro hac vice to appear and participate on behalf of Plaintiffs in this action.

Graciela M. Rodriguez, Ashley C. Parrish, and John D. Shakow shall pay the required fee to the

New Jersey Lawyers’ Fund for Client Protection as provided by New Jersey Court Rule 1:28-

2(a). Graciela M. Rodriguez, Ashley C. Parrish, and John D. Shakow also shall pay to the clerk

of this court the fee of $150.00 for this admission.

       So ordered, this 24th day of February, 2021.



                                                       _____________________________
                                                       The Honorable Lois H. Goodman
                                                       United States Magistrate Judge
